                                                                    Case 2:21-cv-00294-DWL Document 1 Filed 02/17/21 Page 1 of 13




                                                               1   Gregory W. Seibt (021321)
                                                                   Alexandra Mijares Nash (023364)
                                                               2   Kiri T. Semerdjian (033775)
                                                                   RUTILA, SEIBT & NASH, PLLC
                                                               3   6803 E. Main Street, Suite 1116
                                                                   Scottsdale, Arizona 85251
                                                               4   Telephone: (480) 712-0035
                                                                   Email: greg@rsnlawaz.com
                                                               5   Email: ali@rsnlawaz.com
                                                                   Email: kiri@rsnlawaz.com
                                                               6   Attorneys for Plaintiff
                                                               7
                                                                                         IN THE UNITED STATES DISTRICT COURT
                                                               8
                                                                                             FOR THE DISTRICT OF ARIZONA
                                                               9
                                                                    Cynthia Sagers, an individual,                No.
                                                              10
                                                                                           Plaintiff,             COMPLAINT
                                                              11
RUTILA, SEIBT & NASH PLLC




                                                                    v.                                              (1)   Breach of Contract
                                                              12                                                    (2)   Constructive Discharge
                            6803 E. Main Street, Suite 1116
                              Scottsdale, Arizona 85251




                                                                    Arizona State University; a State Education     (3)   Violation of Arizona
                                                              13    Institution; Dr. Sethuraman Panchanathan,             Whistleblower Statutes
                                                                    an individual;                                  (4)   Gender Discrimination
                                                              14                                                          Under Title VII of the
                                                                                           Defendant.                     Arizona Civil Rights Act
                                                              15                                                          (“ACRA”)
                                                                                                                    (5)   Gender Discrimination
                                                              16                                                          Under Title VII of the Civil
                                                                                                                          Rights Act of 1964 (the
                                                              17                                                          “Act”)
                                                                                                                    (6)   Gender Discrimination
                                                              18                                                          Under Title IX of the
                                                                                                                          Education Amendments of
                                                              19                                                          1972 (“Title IX”)
                                                                                                                    (7)   Respondeat Superior
                                                              20                                                    (8)   Breach of the Duty of Good
                                                                                                                          Faith and Fair Dealing
                                                              21                                                    (9)   Intentional Infliction of
                                                                                                                          Emotional Distress
                                                              22
                                                              23
                                                                                                                  (Jury Trial Demanded)
                                                              24
                                                              25          Plaintiff Dr. Cynthia Sagers (“Dr. Sagers”) for her Complaint against Defendants
                                                              26   Arizona State University (“ASU”) and Dr. Sethuraman Panchanathan (“Dr. Panchanathan”)
                                                              27   alleges as follows:
                                                              28   ///
                                                                    Case 2:21-cv-00294-DWL Document 1 Filed 02/17/21 Page 2 of 13




                                                               1                                                 Parties
                                                               2          1.      Dr. Sagers is an individual residing in Maricopa County, Arizona.
                                                               3          2.      ASU is a state-funded education institution located in Maricopa County
                                                               4   Arizona.
                                                               5          3.      Dr. Panchanathan was at all times material to this action an employee of ASU
                                                               6   and a resident of Maricopa County, Arizona.
                                                               7
                                                                                                       Jurisdiction and Venue
                                                               8
                                                                          4.      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.
                                                               9
                                                                   § 1331, because Plaintiff’s claims arise under, inter alia, Title VII of the Civil Rights Act of 1964
                                                              10
                                                                   (the “Act”) and Title IX of the Education Amendments of 1972.
                                                              11
RUTILA, SEIBT & NASH PLLC




                                                                          5.      This Court also has jurisdiction over Dr. Sager’s common law and state law
                            6803 E. Main Street, Suite 1116




                                                              12
                              Scottsdale, Arizona 85251




                                                                   claims pursuant to 28 U.S.C § 1367.
                                                              13
                                                                          6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b). A substantial
                                                              14
                                                                   part of the acts and/or omissions giving rise to the claims occurred in this District.
                                                              15
                                                                          7.      Dr. Sagers has exhausted her administrative remedies with respect to her Title
                                                              16
                                                                   VII claims by virtue of having filed a charge(s) of discrimination with the United States Equal
                                                              17
                                                                   Employment Opportunity Commission and commencing this action within ninety days of
                                                              18
                                                                   receipt of her Notice of Right to Sue.
                                                              19

                                                              20                                         General Allegations

                                                              21          8.      On July 27, 2018, ASU hired Dr. Sagers as a Vice President of Research with an

                                                              22   annual salary of $275,000.

                                                              23          9.      Dr. Sagers’ direct supervisor was Dr. Panchanathan, Executive Vice President

                                                              24   of ASU Knowledge Enterprise and Development and Chief Research and Innovation Officer.

                                                              25          10.     Soon after beginning her employment, Dr. Sagers, along with several other ASU

                                                              26   employees working under Dr. Panchanathan, were subjected to hostile, volatile, inappropriate,

                                                              27   and disparate treatment by Dr. Panchanathan, which steadily worsened over time.

                                                              28          11.     Dr. Panchanathan led the office with fear and intimidation and routinely

                                                                                                                2
                                                                    Case 2:21-cv-00294-DWL Document 1 Filed 02/17/21 Page 3 of 13




                                                               1   retaliated against employees who expressed concern regarding his behavior by subjecting them
                                                               2   to adverse treatment including hostility, demotion, and even termination of employment
                                                               3   without just cause.
                                                               4          12.       Dr. Sagers was personally subjected to this treatment at the hands of Dr.
                                                               5   Panchanathan at ASU.
                                                               6          13.       On August 28, 2019, during a routine assessment of the Research Office
                                                               7   conducted by ASU’s Human Resources Department (“HR”), Dr. Sagers reported honestly
                                                               8   about her assessment of Dr. Panchanathan’s actions that created an atmosphere of volatility
                                                               9   and hostility in the office. In response to the expressed grievances, Elaine Harrington (“Ms.
                                                              10   Harrington”) in HR confirmed that she would conduct an in-office climate survey regarding
                                                              11   Dr. Sagers’ claims.
RUTILA, SEIBT & NASH PLLC
                            6803 E. Main Street, Suite 1116




                                                              12          14.       Following Dr. Sagers’ report to HR, and presumably in response to the HR
                              Scottsdale, Arizona 85251




                                                              13   investigation that it prompted, Dr. Panchanathan’s hostility towards Dr. Sagers grew
                                                              14   exponentially.
                                                              15          15.       On September 4, 2019, at Dr. Panchanathan’s request, Dr. Sagers met with Dr.
                                                              16   Panchanathan in his office to discuss her performance.
                                                              17          16.       During this meeting Dr. Panchanathan expressed that he was disappointed that
                                                              18   Dr. Sagers was allegedly not working hard enough to increase the number of small proposals
                                                              19   (research proposals of less than $10,000.00 in value) submitted by researchers at ASU.
                                                              20          17.       In fact, the function and role of working on the smaller proposals is tasked to
                                                              21   other personnel in other departments and was not one of Dr. Sagers’ responsibilities, nor
                                                              22   would it be a productive use of Dr. Sagers’ time as an executive leader in the office who should
                                                              23   focus her time, and indeed, was hired to work on larger proposals – which Dr. Sagers explained
                                                              24   to Dr. Panchanathan during this meeting.
                                                              25          18.       In response, Dr. Panchanathan lashed out at Dr. Sagers and told her that he is
                                                              26   often required to do work that he does not want to do, but performs the work, nevertheless.
                                                              27          19.       On October 2, 2019, in another meeting with Dr. Panchanathan, he informed
                                                              28   Dr. Sagers that he wanted to conduct a 360 Performance Review (the “Performance Review”)
                                                                                                                3
                                                                    Case 2:21-cv-00294-DWL Document 1 Filed 02/17/21 Page 4 of 13




                                                               1   of Dr. Sagers’ performance to determine if she was meeting her performance metrics,
                                                               2   expectations, and job functions.
                                                               3          20.     On October 15, 2019, HR began the Performance Review, and the survey was
                                                               4   delivered to participants on November 20, 2019.
                                                               5          21.     As part of the process a total of only three (3) women on the team were asked
                                                               6   to conduct a Performance Review, but only Dr. Sagers and one other individual complied and
                                                               7   participated in the review.
                                                               8          22.     On December 19, 2019, Dr. Panchanathan announced he was nominated to
                                                               9   serve as director of the National Science Foundation and would take a leave of absence from
                                                              10   ASU upon his confirmation.
                                                              11          23.     As Vice President of Research, Dr. Sagers would be the presumptive successor
RUTILA, SEIBT & NASH PLLC
                            6803 E. Main Street, Suite 1116




                                                              12   to Dr. Panchanathan upon his departure, given her rank, qualification over other candidates,
                              Scottsdale, Arizona 85251




                                                              13   and interest in the position.
                                                              14          24.     On December 27, 2019, Dr. Sagers met with ASU HR Professional Coach Jillian
                                                              15   McManus (“Ms. McManus”) to review the results of the October 15, 2019 Performance
                                                              16   Review. During this meeting Ms. McManus informed Dr. Sagers that she had performed well
                                                              17   in the review, and that there were no areas of concern resulting.
                                                              18          25.     However, despite the fact that Dr. Sagers had excelled in the Performance
                                                              19   Review, and was meeting all of her performance metrics, job qualifications, and job functions,
                                                              20   on January 2, 2020, Dr. Sagers was called into a meeting with Dr. Panchanathan and his chief
                                                              21   of staff, Adriana Kuiper, during which Dr. Panchanathan inexplicably informed Dr. Sagers
                                                              22   that he planned on demoting her.
                                                              23          26.     The new position was to be a 50% administrative position and 50% faculty
                                                              24   position through June 30, 2020. Then on July 1, 2020 the position was to convert to 100%
                                                              25   faculty status. The demotion would also require Dr. Sagers to work remotely through the
                                                              26   Polytechnic Campus, effectively exiling her from the university.
                                                              27          27.     Further, the new position came with a loss of administrative staff and a 25%
                                                              28   salary reduction which was to become effective on July 1, 2020.
                                                                                                              4
                                                                    Case 2:21-cv-00294-DWL Document 1 Filed 02/17/21 Page 5 of 13




                                                               1          28.     The demotion also effectively precludes Dr. Sagers from ever being considered
                                                               2   at another university for the role of Vice President of Research (“VPR”) – in effect dealing a
                                                               3   death-blow to her career aspirations.
                                                               4          29.     Following Dr. Panchanathan’s announcement of intent to effect what would be
                                                               5   a retaliatory demotion of Dr. Sagers, Dr. Sagers, through counsel, sent ASU a letter dated April
                                                               6   13, 2020, (the “Grievance Letter”), detailing the hostile, discriminatory, abusive, and illegal
                                                               7   conduct Dr. Sagers and others within the research office at ASU were subjected to by Dr.
                                                               8   Panchanathan, and the resulting environment of hostility and abuse within the office.
                                                               9          30.     The Grievance Letter also put ASU on notice of Dr. Panchanathan’s retaliatory
                                                              10   and improper basis in planning to demote Dr. Sagers, and her objection to the proposed
                                                              11   demotion in certain detail.
RUTILA, SEIBT & NASH PLLC
                            6803 E. Main Street, Suite 1116




                                                              12          31.     Consequently, ASU agreed to table the proposed adverse employment action,
                              Scottsdale, Arizona 85251




                                                              13   and to maintain the status quo in order to allow it to conduct an internal investigation regarding
                                                              14   Dr. Sagers’ claims, and ultimately to determine whether or not to demote Dr. Sagers, or to
                                                              15   permit her to maintain her position as Vice President of Research. At the conclusion of its
                                                              16   investigation, ASU inexplicably decided to demote Dr. Sagers, and to institute the resulting
                                                              17   change in title/rank, salary, staff and the like effective, as of December 1, 2020.
                                                              18          32.     As a result of Dr. Panchanathan’s retaliatory actions as described above, Dr.
                                                              19   Sagers was effectively removed from the line of succession that would have advanced her to
                                                              20   greater status in the office, to succeed Dr. Panchanathan as VPR when he left to fill the
                                                              21   Director of the National Science Foundation position.
                                                              22          33.     To further conflagrate matters, aside from Dr. Sagers’ demotion, Dr.
                                                              23   Woodbury, a less experienced, less qualified male colleague, was given Dr. Sagers’
                                                              24   responsibilities as VPR and was then in a position to succeed Dr. Sagers as VPR. At the time
                                                              25   of the threatened demotion, Dr. Sagers was meeting all of her metrics, excelling at her
                                                              26   functions and outperforming Dr. Woodbury on proposal submissions.
                                                              27          34.     Dr. Sagers is not the only victim of Dr. Panchanathan’s hostility, intimidation,
                                                              28   abuse, and reign of terror which has been experienced and witnessed by several other
                                                                                                               5
                                                                    Case 2:21-cv-00294-DWL Document 1 Filed 02/17/21 Page 6 of 13




                                                               1   employees at ASU – sometimes leading to improper demotions, terminations and/or
                                                               2   resignations.
                                                               3             35.   ASU is well aware of many of these instances of misconduct, and yet has failed,
                                                               4   refused or neglected to take any action to address or remediate the hostile work environment,
                                                               5   overt discrimination, retaliation and other abuses of Dr. Panchanathan’s.
                                                               6
                                                                                                               Count I
                                                               7
                                                                                         (Breach of Contract – Against Defendant ASU)
                                                               8
                                                                             36.   Dr. Sagers incorporates the allegations set forth above as though fully set forth
                                                               9
                                                                   herein.
                                                              10
                                                                             37.   A valid and enforceable employment contract exists between ASU and Dr.
                                                              11
RUTILA, SEIBT & NASH PLLC




                                                                   Sagers.
                            6803 E. Main Street, Suite 1116




                                                              12
                                                                             38.   Dr. Sagers was meeting her metrics, performing her job functions, and therefore
                              Scottsdale, Arizona 85251




                                                              13
                                                                   was performing her duties under the implied contract that exists between ASU and Dr. Sagers.
                                                              14
                                                                             39.   ASU breached the employment agreement with Dr. Sagers when, despite its
                                                              15
                                                                   knowledge of the improper conduct through the reports by Dr. Sagers and others at ASU, it
                                                              16
                                                                   allowed Dr. Panchanathan to abuse, bully, intimidate, retaliate, and otherwise treat Dr. Sagers
                                                              17
                                                                   hostilely, thereby interfering with her performance of her job.
                                                              18
                                                                             40.   ASU further breached its employment agreement with Dr. Sagers when it
                                                              19
                                                                   improperly demoted her and reduced her pay, even though she was meeting her performance
                                                              20
                                                                   metrics and upholding her own contractual obligations.
                                                              21
                                                                             41.   Dr. Sagers has been damaged as a result of ASU’s breach of the employment
                                                              22
                                                                   agreement in an amount to be proven at trial.
                                                              23
                                                                             42.   As a direct and proximate result of ASU’s conduct as described above, Dr.
                                                              24
                                                                   Sagers has suffered damages in an amount to be proven at trial.
                                                              25
                                                              26
                                                              27
                                                                   ///

                                                              28
                                                                   ///

                                                                                                               6
                                                                    Case 2:21-cv-00294-DWL Document 1 Filed 02/17/21 Page 7 of 13




                                                               1                                               Count II
                                                               2         (Breach of Contract – Constructive Discharge – Against Defendant ASU)
                                                               3             43.   Dr. Sagers incorporates the allegations set forth above as though fully set forth
                                                               4   herein.
                                                               5             44.   As discussed in detail above, the environment in ASU’s Research Office was
                                                               6   hostile because of Dr. Panchanathan’s volatile behavior, harassment, and degrading treatment
                                                               7   of employees.
                                                               8             45.   Further, employees, like Dr. Sagers, were afraid to report Dr. Panchanathan’s
                                                               9   behavior because employees who had done so in the past were subject to increased scrutiny,
                                                              10   demotion, and termination in retaliation for their actions.

                                                              11             46.   Dr. Sagers and other employees reported the hostile and abusive working
RUTILA, SEIBT & NASH PLLC




                                                                   conditions to HR and/or other departments at ASU.
                            6803 E. Main Street, Suite 1116




                                                              12
                              Scottsdale, Arizona 85251




                                                              13             47.   Other employees at ASU were terminated, demoted, or even resigned as a result

                                                              14   of the hostile work environment which was unbearable at times.

                                                              15             48.   As described above, Dr. Sagers was treated hostilely and was subject to abuse,

                                                              16   volatile behavior, harassment, and retaliation at the hands of Dr. Panchanathan.

                                                              17             49.   Further, Dr. Sagers was demoted from her position as an executive VPR, 100%

                                                              18   administrative leadership position at ASU, to a 50% administrative position and 50% faculty

                                                              19   position with a reduction in staff and a 25% reduction in salary.

                                                              20             50.   The resulting change in position, duties, title, rank, location, opportunities for

                                                              21   upward mobility, and salary, are such a significant departure from Dr. Sagers’ VPR position,

                                                              22   so as to constitute an entirely different and downgraded position at ASU, which is in effect a

                                                              23   discharge under Arizona law.

                                                              24             51.   As a result of Dr. Panchanathan and ASU’s acts as described above, Dr. Sagers

                                                              25   has been constructively discharged from her employment at ASU pursuant to Arizona law.

                                                              26             52.   As a direct and proximate result of ASU’s conduct as described above, Dr.

                                                              27   Sagers has suffered damages in an amount to be proven at trial.

                                                              28

                                                                                                                7
                                                                    Case 2:21-cv-00294-DWL Document 1 Filed 02/17/21 Page 8 of 13




                                                               1                                             Count III
                                                                                   (Violation of Arizona Whistleblower Statutes – A.R.S. § 38-532
                                                               2
                                                                                                      – Against all Defendants)
                                                               3
                                                                             53.    Dr. Sagers incorporates the allegations set forth above as though fully set forth
                                                               4
                                                                   herein.
                                                               5
                                                                             54.    As described above, on August 28, 2019, Dr. Sagers reported Dr.
                                                               6
                                                                   Panchanathan’s improper, illegal, hostile and discriminatory conduct that created an
                                                               7
                                                                   atmosphere of volatility and hostility in the office to HR at ASU, which prompted an
                                                               8
                                                                   investigation into the climate of the office and Dr, Sagers’ allegations regarding Dr
                                                               9
                                                                   Panchanathan.
                                                              10
                                                                             55.    Dr. Panchanathan’s hostility towards Dr. Sagers grew exponentially following
                                                              11
RUTILA, SEIBT & NASH PLLC




                                                                   her report to HR, eventually leading to Dr. Panchanathan’s attempted demotion of Dr. Sagers,
                            6803 E. Main Street, Suite 1116




                                                              12
                                                                   as described above.
                              Scottsdale, Arizona 85251




                                                              13
                                                                             56.    Further, following Dr. Panchanathan’s attempted demotion of Dr. Sagers, Dr.
                                                              14
                                                                   Sagers, through the Grievance Letter, put ASU on notice of the improper attempted demotion,
                                                              15
                                                                   the underlying reason for the demotion – being Dr. Sagers’ report to HR of Dr.
                                                              16
                                                                   Panchanathan’s illegal and improper conduct, and put ASU on notice of the illegal, hostile,
                                                              17
                                                                   and discriminatory conduct by Dr. Panchanathan toward her.
                                                              18
                                                                             57.    Despite the baseless and improper demotion of Dr. Sagers, which was clearly
                                                              19
                                                                   motivated by Dr. Panchanathan’s ill-will towards Dr. Sagers and in retaliation for her report
                                                              20
                                                                   against him, ASU moved forward with the improper demotion and on December 1, 2020, Dr.
                                                              21
                                                                   Sagers was officially demoted, stripped of her title, removed from the line of succession for
                                                              22
                                                                   Dr. Panchanathan’s position, and suffered a reduction in pay, change in job functions, and
                                                              23
                                                                   change in staff support.
                                                              24
                                                                             58.    At the time of the demotion Dr. Sagers was meeting all of her performance
                                                              25
                                                                   metrics, expectations, and job functions and was outperforming Dr. Woodbury, who was
                                                              26
                                                                   given Dr. Sagers’ duties and responsibilities.
                                                              27
                                                                             59.    Upon information and belief, Dr. Sagers’ demotion was based on her report to
                                                              28
                                                                   HR and to ASU of Dr. Panchanathan’s illegal, hostile, and discriminatory conduct.
                                                                                                                8
                                                                    Case 2:21-cv-00294-DWL Document 1 Filed 02/17/21 Page 9 of 13




                                                               1             60.   As a direct and proximate result of Defendants’ conduct as described above,
                                                               2   Dr. Sagers has suffered damages in an amount to be proven at trial.
                                                               3
                                                                                                              Count IV
                                                               4
                                                                                       (Gender Discrimination Under Title VII of ACRA)
                                                               5
                                                                             61.   Dr. Sagers incorporates the allegations set forth above as though fully set forth
                                                               6
                                                                   herein.
                                                               7
                                                                             62.   As described above, at the time of Dr. Panchanathan’s stated intent to demote
                                                               8
                                                                   Dr. Sagers, Dr. Sagers was meeting all of her metrics, expectations and job functions.
                                                               9
                                                                             63.   In fact, Dr. Sagers had excelled in the Performance Review that was conducted
                                                              10
                                                                   at Dr. Panchanathan’s request.
                                                              11
RUTILA, SEIBT & NASH PLLC




                                                                             64.   However, Dr. Panchanathan’s attempt to demote Dr. Sagers and strip her of
                            6803 E. Main Street, Suite 1116




                                                              12
                              Scottsdale, Arizona 85251




                                                                   her title of VPR, which would remove Dr. Sagers from the line of succession for Dr.
                                                              13
                                                                   Panchanathan’s position, precludes her from upward mobility within the research office at
                                                              14
                                                                   ASU and effectively prevents Dr. Sagers from obtaining another VPR position at another
                                                              15
                                                                   school.
                                                              16
                                                                             65.   Following Dr. Panchanathan’s improper and baseless attempted demotion of
                                                              17
                                                                   Dr. Sagers, Dr. Woodbury, a less experienced, less qualified male colleague, was given Dr.
                                                              18
                                                                   Sagers’ responsibilities as VPR and was then in a position to succeed Dr. Sagers as VPR.
                                                              19
                                                                             66.   At the time of the threatened demotion, Dr. Sagers was not only meeting all of
                                                              20
                                                                   her metrics, excelling at her functions, she was outperforming Dr. Woodbury on proposal
                                                              21
                                                                   submissions.
                                                              22
                                                                             67.   Dr. Sagers and other women within the research office at ASU have been
                                                              23
                                                                   subject to discriminatory treatment based on gender, leading to demotions, terminations,
                                                              24
                                                                   resignations, or being overlooked for opportunities which are filled by less-qualified male
                                                              25
                                                                   colleagues.
                                                              26
                                                                             68.   As a direct and proximate result of Defendants’ conduct as described above,
                                                              27
                                                                   Dr. Sagers has suffered damages in an amount to be proven at trial.
                                                              28

                                                                                                               9
                                                                    Case 2:21-cv-00294-DWL Document 1 Filed 02/17/21 Page 10 of 13




                                                               1                                               Count V
                                                               2                             (Gender Discrimination Under Title VII)
                                                               3             69.   Dr. Sagers incorporates the allegations set forth above as though fully set forth
                                                               4   herein.
                                                               5             70.   As described above, at the time of Dr. Panchanathan’s attempted demotion of
                                                               6   Dr. Sagers, Dr. Sagers was meeting all metrics, expectations and job functions.
                                                               7             71.   In fact, Dr. Sagers had excelled in the Performance Review that was conducted
                                                               8   at Dr. Panchanathan’s request.
                                                               9             72.   However, Dr Panchanathan’s attempted to demote Dr. Sagers and strip her of
                                                              10   her title of VPR, which would remove Dr. Sagers from the line of succession for Dr.
                                                              11   Panchanathan’s position, precludes her from upward mobility within the research office at
RUTILA, SEIBT & NASH PLLC
                            6803 E. Main Street, Suite 1116




                                                              12   ASU and effectively prevents Dr. Sagers from obtaining another VPR position at another
                              Scottsdale, Arizona 85251




                                                              13   university.
                                                              14             73.   Following Dr. Panchanathan’s improper and baseless attempted demotion of
                                                              15   Dr. Sagers, Dr. Woodbury, a less experienced, less qualified male colleague, was given Dr.
                                                              16   Sagers’ responsibilities as VPR and was then in a position to succeed Dr. Sagers as VPR.
                                                              17             74.   At the time of the threatened demotion and Dr. Woodbury’s promotion to her
                                                              18   position, Dr. Sagers was not only meeting all of her metrics and excelling at her job functions,
                                                              19   but she was also outperforming Dr. Woodbury on proposal submissions.
                                                              20             75.   Dr. Sagers and other similarly situated women within the research office at ASU
                                                              21   have been subject to discriminatory treatment based on gender, often leading to demotions,
                                                              22   terminations, resignations, or being overlooked for opportunities which are filled by less-
                                                              23   qualified male colleagues.
                                                              24             76.   As a direct and proximate result of Defendants’ conduct as described above,
                                                              25   Dr. Sagers has suffered damages in an amount to be proven at trial.
                                                              26
                                                                                                              Count VI
                                                              27
                                                                               (Gender Discrimination Under Title IX – Against Defendant ASU)
                                                              28
                                                                             77.   Dr. Sagers incorporates the allegations set forth above as though fully set forth
                                                                                                              10
                                                                    Case 2:21-cv-00294-DWL Document 1 Filed 02/17/21 Page 11 of 13




                                                               1   herein.
                                                               2             78.   ASU is a state institution and therefore is governed by the Education
                                                               3   Amendments of Title IX which prohibit ASU from discriminating against Dr. Sagers on the
                                                               4   basis of her gender.
                                                               5             79.   As described in detail above, Dr. Sagers was discriminated against by ASU on
                                                               6   the basis of her gender as a result of ASU’s demotion of Dr. Sagers and replacement by a less-
                                                               7   qualified male colleague whom she was outperforming.
                                                               8             80.   ASU’s gender-based discrimination against Dr. Sagers is in violation of Title IX.
                                                               9             81.   As a direct and proximate result of ASU’s conduct as described above, Dr.
                                                              10   Sagers has suffered damages in an amount to be proven at trial.
                                                              11
RUTILA, SEIBT & NASH PLLC




                                                                                                              Count VII
                            6803 E. Main Street, Suite 1116




                                                              12
                              Scottsdale, Arizona 85251




                                                                                                      (Respondeant Superior)
                                                              13
                                                                             82.   Dr. Sagers incorporates the allegations set forth above as though fully set forth
                                                              14
                                                                   herein.
                                                              15
                                                                             83.   At all times relevant to this Complaint, Dr. Panchanathan, while acting in his
                                                              16
                                                                   capacity as Executive Vice President of ASU Knowledge Enterprise and Development and
                                                              17
                                                                   Chief Research and Innovation Officer, was an employee of ASU and was Dr. Sagers’ direct
                                                              18
                                                                   supervisor.
                                                              19
                                                                             84.   Dr. Panchanathan acted toward Dr. Sagers and other employees within his
                                                              20
                                                                   department in a hostile, abusive, retaliatory and discriminatory manner as described in this
                                                              21
                                                                   Complaint while acting within the scope of his role as Executive Vice President of ASU
                                                              22
                                                                   Knowledge Enterprise and Development and Chief Research and Innovation Officer.
                                                              23
                                                                             85.   Upon information and belief, Dr. Panchanathan’s illegal and improper acts as
                                                              24
                                                                   described herein were performed for the intended benefit of ASU.
                                                              25
                                                                             86.   As a direct and proximate result of Defendants’ conduct as described above,
                                                              26
                                                                   Dr. Sagers has suffered damages in an amount to be proven at trial.
                                                              27
                                                              28   ///

                                                                                                               11
                                                                    Case 2:21-cv-00294-DWL Document 1 Filed 02/17/21 Page 12 of 13




                                                               1                                              Count VIII
                                                               2              (Breach of the Duty of Good Faith and Fair Dealing – All Defendants)
                                                               3             87.    Dr. Sagers incorporates the allegations set forth above as though fully set forth
                                                               4   herein.
                                                               5             88.    Dr. Sagers’ employment contract with ASU contains an implied covenant of
                                                               6   good faith and fair dealing.
                                                               7             89.    ASU was required to act fairly towards Dr. Sagers in its dealings with her.
                                                               8             90.    ASU breached that duty to Dr. Sagers when it allowed its agent, Dr.
                                                               9   Panchanathan, to illegally discriminate against Dr. Sagers and to treat her hostilely and
                                                              10   abusively, thereby interfering with her anticipated benefits flowing from the employment
                                                              11   arrangement.
RUTILA, SEIBT & NASH PLLC
                            6803 E. Main Street, Suite 1116




                                                              12             91.    ASU further breached that duty when it improperly and baselessly demoted Dr.
                              Scottsdale, Arizona 85251




                                                              13   Sagers following her report of the hostile and illegal conduct of its agent.
                                                              14             92.    As a direct and proximate result of Defendants’ actions and/or inactions as
                                                              15   described above, Dr. Sagers has suffered damages in an amount to be proven at trial.
                                                              16
                                                                                                               Count IX
                                                              17
                                                                                   (Intentional Infliction of Emotional Distress – All Defendants)
                                                              18
                                                                             93.    Dr. Sagers incorporates the allegations set forth above as though fully set forth
                                                              19
                                                                   herein.
                                                              20
                                                                             94.    ASU, through its agent Dr. Panchanathan, intentionally caused distress to Dr.
                                                              21
                                                                   Sagers through Dr. Panchanthan’s abuse, discrimination, harassment, hostility, and reign of
                                                              22
                                                                   terror as described above.
                                                              23
                                                                             95.    The treatment was so egregious that Dr. Sagers and others subject to similar
                                                              24
                                                                   treatment not only would, but indeed did, find the conduct to be so outrageous, such that they
                                                              25
                                                                   each have made reports of Dr. Panchanthan’s offending conduct, or have switched offices or
                                                              26
                                                                   resigned as a result of the conduct becoming intolerable.
                                                              27
                                                                             96.    The abuse, hostility, and overall egregious conduct of Dr. Panchanathan caused
                                                              28
                                                                   Dr. Sagers emotional distress and damage.
                                                                                                           12
                                                                    Case 2:21-cv-00294-DWL Document 1 Filed 02/17/21 Page 13 of 13




                                                               1             97.    As a direct and proximate result of Defendants’ conduct as described above,
                                                               2   Dr. Sagers has suffered damages in an amount to be proven at trial.
                                                               3
                                                                                                           Prayer for Relief
                                                               4
                                                                             Plaintiff demands judgment in her favor and against Defendants as follows:
                                                               5
                                                                                    A.     Judgment in favor of Plaintiff against Defendants on all claims;
                                                               6
                                                                                    B.     Awarding Plaintiff lost past and future wages, bonuses, compensation
                                                               7
                                                                   and other employee benefits;
                                                               8
                                                                                    C.     Awarding Plaintiff compensatory, punitive and liquidated damages and
                                                               9
                                                                   such other equitable relief as may be appropriate;
                                                              10
                                                                                    D.     Awarding Plaintiff her reasonable attorneys’ fees and costs as authorized
                                                              11
RUTILA, SEIBT & NASH PLLC




                                                                   by law;
                            6803 E. Main Street, Suite 1116




                                                              12
                                                                                    E.     Awarding Plaintiff pre- and post- judgment interest on any amounts
                              Scottsdale, Arizona 85251




                                                              13
                                                                   recoverable against Defendants at the highest rates allowed for by law; and
                                                              14
                                                                                    F.     Awarding Plaintiff such other and further relief at law or in equity as the
                                                              15
                                                                   Court deems proper.
                                                              16
                                                                                    DATED 17th day of February 2021.
                                                              17
                                                                                                                 RUTILA, SEIBT & NASH, PLLC
                                                              18
                                                              19                                                 /s/ Kiri T. Semerdjian
                                                                                                                 Gregory W. Seibt
                                                              20                                                 Alexandra Mijares Nash
                                                                                                                 Kiri T. Semerdjian
                                                              21                                                 6803 E. Main Street, Suite 1116
                                                                                                                 Scottsdale, Arizona 85251
                                                              22                                                 Attorneys for Plaintiff

                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28

                                                                                                                13
